Exhibit 10.46

CONFIDENTIAL DRAFT

U.S. EMPLOYEE AGREEMENT

This Agreement (the “Agreement”) is made between Red Hat, Inc., a Delaware
corporation (collectively with each of its subsidiaries, the “Company”), and
Eric R. Shander (“Employee”), a “U.S. employee” (as shown on the Company’s
payroll records on the Effective Date (as defined below)) who has been selected
by the Company’s Chief People Officer for participation in the Red Hat, Inc.
Designated U.S. Manager Severance Plan (the “Severance Plan”) as of November 24,
2015 (the “Effective Date”).

In consideration of the Company’s employment of Employee as the Company’s Vice
President, Finance, the compensation and benefits package provided to Employee
by the Company, and entitlement to benefits under the Severance Plan, and in
satisfaction of a condition of Employee’s participation in such Severance Plan,
Employee agrees that upon the Effective Date he shall be bound by all of the
restrictions set forth herein.

In consideration of the foregoing and intending to be legally bound, the parties
agree as follows:

 

  1. Acknowledgment.

Employee acknowledges that Employee’s undertakings and commitments and the
restrictions set forth in this Agreement, including in particular the
non-compete and non-solicitation undertaking contained herein, are a material
inducement for the Company to employ Employee, to provide him with the
above-referenced pay, and a requirement for Employee to become eligible as a
participant in the Severance Plan. Employee acknowledges that he has received a
copy of the Severance Plan and has had the opportunity to discuss its terms with
the Company. Without regard to whether Employee ultimately receives benefits
under the Severance Plan, Employee undertakes to fully comply with the
provisions hereof and agrees that a breach of these provisions will cause
significant financial and other damages to the Company, including loss of
strategic advantages, much of which is difficult to quantify by reference solely
to money damages.

 

  2. Non-Solicitation.

(a) During Employee’s employment with the Company and for a period of twelve
(12) months thereafter, Employee shall not, for himself or any entity, nor shall
Employee assist or provide information to a third party that would assist that
third party to: (i) solicit or cause to solicit for the purposes of diverting,
taking away or disrupting, or of attempting to divert, take away or disrupt, the
Company’s relationship or business with any person or entity who, at any time
during the six (6) months preceding such action was or is a client, customer or
business partner of the Company, or prospective client, customer or business
partner of the Company; (ii) solicit, induce or attempt to induce, any employee
or independent contractor of the Company to terminate his employment or
engagement with the Company; or (iii) hire, recruit or engage as an employee or
independent contractor, or attempt to hire, recruit or engage as an employee or
independent contractor, any person who was employed or otherwise engaged by the
Company within six (6) months prior to such action. For purposes of this
provision, a “prospective client, customer or business partner” shall mean any
person or entity (x) with whom the Company has had discussions as of Employee’s
termination of employment with the Company, (y) to whom the Company or made a
proposal to do business about which the Employee was aware during his
employment, or (z) that has executed a non-disclosure agreement with the
Company, provided Employee was aware of such fact during this employment with
the Company.

(b) If Employee violates any of the provisions of this Section 2, Employee shall
continue to be bound by the restrictions set forth in this Section 2 for an
additional period equal to the aggregate period of such violation.



--------------------------------------------------------------------------------

  3. Non-Competition.

(a) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(1) “Restricted Business” is defined as a software or software-related business
that competes with the Company. “Restricted Business” includes, but is not
limited to, the following companies: Amazon.com, Inc., CA, Inc. (Computer
Associates), Canonical Ltd., Citrix Systems, Inc., EMC Corporation, Google,
Inc., Hewlett Packard (HP) Corporation, International Business Machines (IBM)
Corporation, Microsoft Corporation, Mirantis, Inc., Oracle Corporation, Pivotal
Software, Inc., salesforce.com, Inc. and VMware, Inc.

(2) “Restricted Territory” is defined as: Anywhere within the United States
where the Company has clients and/or has marketed its products or services at
the time Employee leaves employment with the Company.

(b) Non-compete Period.

(1) During Employee’s employment with the Company and for a period of twelve
(12) months thereafter, within the Restricted Territory, Employee shall not,
whether as an owner, director, employee, independent contractor or otherwise,
provide to a Restricted Business any services similar to or related to the
services Employee performed for or with the Company if they are related to any
product or service line that competes with any Company product or service line
existing or planned as of Employee’s termination from employment with the
Company: (i) about which Employee had access to operational, financial, or
strategic information that is confidential (as defined below) while employed
with the Company; or (ii) for which Employee was responsible and/or with which
Employee was involved; or (iii) about which Employee was privy to confidential,
non-public, and/or proprietary information during Employee’s employment with the
Company.

(2) At the request of Employee, following a confidential consultation, the
Company will provide its good faith view as to whether a proposed relationship
Employee may wish to pursue appears likely to violate this Section. No view by
the Company that a violation is unlikely shall prevent the Company from pursuing
Employee under this provision if the relationship described by Employee changes,
the product or service line at the Restricted Business becomes subject to this
Section, or the information provided by Employee to the Company was incomplete
or incorrect.

(c) Employee will be treated as an owner of a Restricted Business if he owns an
equity interest in the business (except for passive ownership, directly or
indirectly, of not more than 1% of the outstanding stock of a publicly-held
company and of not more than 5% of the outstanding stock of a private company).

(d) If Employee violates any of the provisions of this Section 3, Employee shall
continue to be bound by the restrictions set forth in this Section 3 for an
additional period equal to the aggregate period of such violation.

 

  4. Confidential Information.

(a) Confidential Information. Employee agrees at all times, both during and
after the term of his employment with the Company, to hold in the strictest
confidence, and not to use (except for the benefit of the Company at the
Company’s direction) or disclose (without the written authorization of the
General Counsel or other authorized Company officer), regardless of when
disclosed to Employee, any and all technical data, trade secrets, know-how or
other confidential or proprietary information of the Company, including without
limitation any and all information related to the products, product plans,
technologies, inventions, mask works, ideas,

 

2



--------------------------------------------------------------------------------

processes, formulas, source and object codes, computer programs, data bases,
other works of authorship, improvements, discoveries, developments, designs and
techniques, research, developmental or experimental work, customer and business
partner lists, employee lists, structure, business plans, sales or marketing
plans or results, markets, prices and costs, financial information, or other
subject matter pertaining to any business of the Company or any of its
licensors, customers, business partners, consultants or customers (collectively,
“Confidential Information”). Employee understands that Confidential Information
further includes, but is not limited to, information pertaining to any aspect of
the Company’s business which is either information not known (or known as a
result of a wrongful act of Employee or of others who were under confidentiality
obligations as to the item or items involved) by actual or potential competitors
of the Company or other third parties not under confidentiality obligations to
the Company, or is otherwise proprietary information of the Company or its
customers or suppliers, whether of a technical nature or otherwise. Employee
further understands that Confidential Information does not include any of the
foregoing items which is or has become publicly and widely known and made
generally available through no wrongful act of Employee or of others who were
under confidentiality obligations as to the item or items involved. Furthermore,
the following shall not be a violation of this Agreement: (i) disclosure or use
of Confidential Information that in good faith is determined to be required or
appropriate to advance the best interests of the Company in connection with
Employee’s work as an employee of the Company and is not inconsistent with any
lawful request or direction that Employee may receive from the Company’s Board
of Directors (the “Board”) or a committee or other representative of the Board
or any authorized Company officer, (ii) disclosure of Confidential Information
when required by a court of law, by any governmental agency having supervisory
authority over the business of the Company or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order Employee to divulge, disclose or make accessible such information;
provided, however, that to the extent permitted by law, prior to any such
disclosure Employee must notify the Company’s General Counsel of such
requirement sufficiently in advance to allow the Company a reasonable
opportunity to take any action that it determines appropriate to protect such
Confidential Information and Employee agrees to cooperate with the Company in
good faith in taking any such action, or (iii) disclosure of Confidential
Information to Employee’s spouse, attorney and/or personal tax and financial
advisors as reasonably necessary or appropriate to advance Employee’s tax,
financial and other personal planning (each an “Exempt Person”); provided,
however, that prior to any disclosure of Confidential Information to an Exempt
Person Employee will inform such Exempt Person of Employee’s obligations
hereunder and of their obligation to protect such Confidential Information to
the same extent and Employee understands that any disclosure or use of any
Confidential Information by an Exempt Person shall be deemed to be a breach of
this Section 4 by Employee.

(b) Former Employer Information. Employee agrees that he does not possess, has
not brought, and will not bring to the Company, nor use or disclose in the
course of the performance of his duties at the Company, any inventions,
technical data, trade secrets, know-how or other confidential or proprietary
information of any former employer or third party without the written
authorization of such employer or third party. Employee represents that his
performance of all terms of this Agreement or any other agreement related to his
employment with the Company has not breached and will not breach any agreement
to keep in confidence the inventions, technical data, trade secrets, know-how or
other confidential or proprietary information of any former employer or third
party acquired by Employee prior or subsequent to the commencement of his
employment with the Company.

(c) Third Party Information. Employee recognizes that the Company has received
and in the future will receive confidential or proprietary information from
third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and/or to use it only for certain limited
purposes (“Third Party Information”). Employee agrees to hold all such Third
Party Information in the strictest confidence and not to disclose it to any
person or entity (other than Company personnel who need to know such information
in connection with their work for the Company) or to use it except as necessary
in carrying out Employee’s work for the Company consistent with the Company’s
agreement with such third party.

 

3



--------------------------------------------------------------------------------

  5. Assignment of Inventions and Original Works of Authorship

(a) Inventions and Original Works Assigned to the Company. During the term of
Employee’s employment with the Company, Employee will promptly disclose to the
Company, will hold in trust for the sole right and benefit of the Company, and
does hereby assign to the Company all rights to and interests in inventions,
developments, discoveries, techniques, modifications, improvements, technology,
trade secrets, computer programs, mask works, know-how, processes, concepts,
methods, systems, specifications, algorithms, designs, formulas, original works
of authorship, or any other intellectual property rights whatsoever, whether or
not patentable or registrable under copyright, trademark or similar laws or
subject to analogous protection (“Inventions”) that Employee may, during
employment with the Company, solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, (a) that
relate to the Company’s past, present or demonstrated or reasonably foreseeable
future business or research, whether or not developed during normal working
hours, or (b) that are developed with the use or aid of any Company equipment,
supplies or facilities, or (c) that use or are based on or developed from any
Confidential Information of the Company or Third Party Information, or (d) that
result from any work, service or duty Employee performs with the Company
(collectively, the “Assigned Inventions”). Employee agrees and represents that
any Invention that would fall within the definition of Assigned Inventions but
for having been conceived or developed or reduced to practice, or caused to be
conceived or developed or reduced to practice during employment but before the
Effective Date shall also be hereby assigned and treated as an Assigned
Invention. Any assignment hereunder includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights,” “artist’s rights,” “droit moral” or the like. Employee
further acknowledges that all Assigned Inventions are “works made for hire” (to
the greatest extent permitted by applicable law) and are compensated by his
salary

Employee agrees not to allow any Invention that was conceived, developed, made
or reduced to practice prior to his employment with the Company, belongs solely
to Employee or belongs to Employee jointly with another, and relates in any way
to any of the Company’s proposed businesses and products (a “Prior Invention”)
to be incorporated into any product, process, technology or machine of the
Company. If in the course of Employee’s employment with the Company, Employee
incorporates (or has previously incorporated) into a Company product, process,
technology or machine a Prior Invention, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with the right to sublicense) to make, have made, modify, make derivative works
of, use, sell, and otherwise distribute or exploit such Prior Invention as art
of or in connection with such product, process, technology or machine.
Notwithstanding the foregoing, Employee understands that this Agreement will not
be deemed to require assignment of any Invention whose assignment to the Company
pursuant to this Agreement would be expressly prohibited by a specifically
applicable state law, regulation, rule or public policy of the State of North
Carolina or the law of the jurisdiction in which Employee is primarily employed.

(b) Maintenance of Records. Employee agrees to keep and maintain adequate and
current written records of all Assigned Inventions during the term of his
employment with the Company, in the format specified by the Company. The records
will be available to and remain the sole property of the Company at all times.
Employee agrees not to remove such records from the Company’s place of business
except as expressly permitted in writing by an officer of the Company. Employee
agrees to provide all such records (including any copies thereof) to the Company
at the time of termination of his employment with the Company.

(c) Enforcement of Intellectual Property Rights. Employee agrees that, whenever
requested by the Company, he shall assist the Company or its designee to secure
the Company’s, or its designee’s, rights in the Assigned Inventions and any
copyrights, patents, trademarks, mask work rights, moral rights, or other
intellectual property rights relating thereto in any and all countries,
including: the disclosure to the Company or its designee of all pertinent
information and data with respect thereto; the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments, and
the taking of all such other acts (including appearances as a witness), which
the Company or its designee shall deem necessary in order to apply for, perfect,
obtain,

 

4



--------------------------------------------------------------------------------

maintain, review, restore, enforce, defend and transfer such rights, or if not
transferable, waive such rights, and in order to assign and convey to the
Company or its designee, and any successors, assigns and nominees thereof such
rights; and to further evidence, record and perfect the sole and exclusive
rights, title and interest in and to such Assigned Inventions, and any
copyrights, patents, trademarks, mask work rights, moral rights or other
intellectual property rights relating thereto. Employee further agrees that his
obligation to execute or cause to be executed, when it is in his power to do so,
any such instruments or papers or to take such other acts shall continue after
the termination of this Agreement until the expiration of the last such
intellectual property right to expire in any country of the world. If the
Company or its designee is unable because of Employee’s mental or physical
incapacity or unavailability or for any other reason to secure Employee’s
signature to apply for or to pursue any application for any United States or
foreign patents, copyright, mask works or other registrations covering Assigned
Inventions, then Employee hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Employee’s agent and attorney in
fact, to act for and in his behalf and stead to execute and file any such
applications and any documents and to do all other lawfully permitted acts to
further the application for, prosecution, issuance, maintenance or transfer of
letters patent, copyright or other registrations thereon with the same legal
force and effect as if originally executed by Employee. Employee hereby waives
and irrevocably quitclaims to the Company or its designee any and all claims, of
any nature whatsoever, which Employee now or hereafter has for infringement of
any and all proprietary rights assigned to the Company or such designee pursuant
to the terms of this Agreement.

 

  6. Non-Disparagement.

Employee understands and agrees that, as a condition of his employment by the
Company and eligibility to participate in the Severance Plan, he agrees not to
make any false, disparaging or derogatory statements to any media outlet,
industry group, financial institution or current or former employee, consultant,
client or customer of the Company regarding the Company or any of its directors,
officers, employees, agents or representatives or about the Company’s business
affairs or financial condition; provided, however, that nothing herein shall
prevent Employee from making truthful disclosures to any governmental entity in
response to valid legal process or in any litigation or arbitration.

 

  7. Miscellaneous.

(a) Other Remedies. The restrictions contained in this Agreement are necessary
for the protection of the legitimate business interests of the Company,
including the confidential business information and goodwill of the Company and
are considered by Employee to be reasonable for such purpose. If Employee
violates the provisions of Sections 2 or 3, Employee agrees that any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
that is difficult to measure and that money damages will be insufficient.
Therefore, in the event of any such breach or threatened breach, Employee agrees
that the Company, in addition to such other remedies that may be available
(including in this Section 7(a)), shall have the right to obtain an injunction
from a court restraining such a breach or threatened breach and the right to
specific performance of the provisions of this Agreement, in addition to and
cumulative with any other remedy that the Company may have at law or in equity.
Employee hereby waives the adequacy of a remedy at law as a defense to any such
equitable relief. Employee acknowledges that the Company may cease providing any
or all benefits under the Severance Plan. Employee acknowledges and agrees that
this provision is not a provision for liquidated damages.

(b) Disclosure of this Agreement. Employee and Company each hereby authorizes
the other to notify customers of the Company, any of Employee’s future
employers, potential employers or service recipients, and, for a reasonable
business purpose, others, of the terms and existence of this Agreement and
Employee’s continuing obligations to the Company thereunder.

(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any entity with which, or into which, the Company may be merged or
that may succeed to the Company’s assets or business; provided, however, that
the obligations

 

5



--------------------------------------------------------------------------------

of Employee are personal and shall not be assigned by him. Employee expressly
consents to be bound by the provisions of this Agreement for the benefit of the
Company or any subsidiary or affiliate thereof to whose employ Employee may be
transferred without the necessity that this Agreement be re-signed at the time
of such transfer.

(d) Interpretation. If any restriction set forth in Section 2 or Section 3 is
found by any court of competent jurisdiction to be unenforceable for any reason,
including, but not limited to, because it extends for too long a period of time
or over too great a range of activities or in too broad a geographic area, it
shall be interpreted to apply to the maximum extent possible, such as only over
the maximum period of time, range of activities or geographic area as to which
it may be enforceable.

(e) Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

(f) Survival. This Agreement shall continue in full force and effect following
the cessation of Employee’s employment with the Company for any reason.

(g) Waivers. No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

(h) Governing Law. This Agreement has been entered into in the State of North
Carolina and will be governed by and construed in accordance with the laws of
the North Carolina (without reference to the principles relating to the
conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding that is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of competent
jurisdiction within the State of North Carolina (or, if appropriate, a federal
court located within the State of North Carolina), and the Company and Employee
each consents to the exclusive jurisdiction of such a court. The Company and
Employee each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement or to any claim of forum non conveniens.

(i) Effect on Other Agreements; Amendment. The terms of the Severance Plan and
this Agreement supersede all severance provisions of any agreement executed
between Employee and the Company including, but not limited to, offer letters,
individual employment agreements, and any other policy or program of the
Company, with the exception of any policy or program of the Company applicable
to Employee that provides special cash benefits following a change-in-control
(as defined in such policy or program) of the Company. Except to the extent
provided in the preceding sentence, this Agreement does not supersede any prior
written Agreement between Employee and the Company relating to the subject
matter of this Agreement. Such previously executed agreements are not expressly
modified hereby and shall remain in full force and effect. This Agreement may
not be modified, changed or discharged in whole or in part, except by an
agreement in writing signed by Employee and the Company. Employee agrees that
any change or changes in his duties, salary or compensation after the signing of
this Agreement shall not affect the validity or scope of this Agreement.

(j) Termination Certificate. Employee agrees to execute the Termination
Certificate attached as Exhibit A upon termination.

(k) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

6



--------------------------------------------------------------------------------

EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND THE
SEVERANCE PLAN AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS
AGREEMENT.

Signatures on Page Following

 

7



--------------------------------------------------------------------------------

RED HAT, INC. By:  

/s/ DeLisa Alexander

Name:  

DeLisa Alexander

Title:  

EVP and Chief People Officer

Date:   11/24/2015 ERIC R. SHANDER  

/s/ Eric R. Shander

Date:   11/24/2015

 

 

Signature Page for U.S. Employee Agreement (NC) – Eric R. Shander



--------------------------------------------------------------------------------

EXHIBIT A

to

U.S. Employee Agreement

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, memoranda specifications, drawings, blueprints, sketches,
materials, flow charts, equipment, other documents or property, or reproductions
of any of the foregoing items belonging to Red Hat, Inc., its subsidiaries,
affiliates, successors or assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s U.S.
Employee Agreement signed by me, including the reporting of any inventions (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

I further agree that, in compliance with the U.S. Employee Agreement, I will
preserve as confidential all technical data, trade secrets, know-how or other
confidential or proprietary information of the Company, including without
limitation any and all information related to the products, product plans,
technologies, inventions, mask works, ideas, processes, formulas, source and
object codes, computer programs, data bases, other works of authorship,
improvements, discoveries, developments, designs and techniques, research,
developmental or experimental work, customer and business partner lists,
employee lists, company structure, business plans, sales or marketing plans or
results, markets, prices and costs, financial information, or other subject
matter pertaining to any business of the Company or any of its licensors,
customers, business partners, consultants or customers.

Date:

NOTE: THIS IS A TEMPLATE WHICH IS TO BE SIGNED ONLY UPON TERMINATION

 

 

Employee Signature

 

Printed or Typed Name

 

9